Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “airflow inlet passage” (claim 1), “an airflow outlet passage” (claim 1), “peripheral posts” (claim 1), “lateral support members” (claim 1), “server conduit” (claims 1 and 5), “building conduit” (claim 5), “a central support interior void” (claim 11), “a substantially sealed interior cavity” (claim 11), “a second opening” (claim 11), and “a fourth opening” (claim 14).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed element, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The Applicant’s agues “Transition of Heat Reservoir to ‘heat release element’” (Applicant’s remarks of 3/1/22, p. 6).  This change has not been made in this application.
To the extent that these are relevant, the Examiner is repeating his response to Applicant arguments in the final office action dated 2/19/21.
a.	Applicant argues ”Substantial Sealing” (Applicant’s remarks of 2/8/21, p. 11).  The term “substantial” provides a slight deviation of “sealing” due to manufacturing limitations.  However here there is a deliberate lack of sealing due to the computer case having an airflow inlet opening and an airflow outlet opening.  Therefore, the computer is not intended to be sealed, and therefore cannot be in any sealed. Examiner applies the same 
b.	Applicant argues “Cartridges and conduit” (Applicant’s remarks of 2/8/21, p. 11).  The Examiner does understand that the influx chamber is upstream of the computer and the exodus chamber is downstream of the computer.  Therefore, the influx and exodus chambers are defined relative to the gas flow.
c.	Applicant argues “Conduit downstream of the case of the Computer” (Applicant’s remarks of 2/8/21, p. 11).   The issue is whether there is a single conduit, or whether there is a first conduit upstream of the computer and a second conduit downstream of the computer.  The Examiner is requesting clarification.
d.	Applicant argues “Four opening sets in a primary and supplemental chamber” (Applicant’s remarks of 2/8/21, p. 12). 

    PNG
    media_image1.png
    279
    543
    media_image1.png
    Greyscale
Applicant’s has annotated fig. 5 to show the four openings.  Based upon 
e.	Applicant needs to amend the claim language rather than provide Applicant arguments to insure that the claim language is clear.  This 

Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1, line 4; Claim 5, line 10; Claim 9, line 2; and Claim 10, line 2 require “a heat reservoir.”  The only reservoir disclosed is “reservoir 3412” used for fire suppression.   What disclosed element supports the “heat reservoir” that is being claimed? Applicant indicated this should be amended to “a heat release element”; and
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: the Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application.  Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
a.	Claim 1, line 2, “building inlet conduit” should be “at least one building inlet conduit”;
b.	Claim 1, line 3, “outlet conduit” should be “at least one building outlet conduit”;
c.	Claim 1, line 3, “exhausting gas” should be “exhausting said gas” having antecedence in “gas” of this same line;
d.	Claim 1, line 6, “and (ii)” should be” should be “, (ii)”;
e.	Claim 1, line 7, “and (iii)” should be” should be “(iii)”;
f.	Claim 1, line 9, “said posts” should be “said peripheral posts”;
g.	Claim 1, line 10, “said stand interior void” should be “said interior void of said server rack stand”;

i.	Claim 1, line 11, “said stand rack void” should be “said interior void of said server rack stand”;
j.	Claim 1, line 13, “having case” should be “the computer having a case”;
k.	Claim 1, line 17, “said airflow opening outlet” should be “said airflow outlet opening”;
l.	Claim 1, line 20, “gas” should be “said gas” having antecedence in claim 1, line 3;
m.	Claim 1, line 22, “gases” should be “said gas” having antecedence in claim 1, line 3;
n.	Claim 2, line 1; Claim 3, line 1; and Claim 4, line 1, “facility” should be “server facility”;
o.	Claim 2, line 1, “said stand” should be “said server rack stand”;
p.	Claim 2, line 1, “said void sidewall” should be “said sidewall of said interior void”;
q.	Claim 2, line 2, “said cartridges” should be “said at least one cartridge”;
r.	Claim 2, line 3, “form” should be “from”;
s.	Claim 2, line 3, “said stand void” should be “said interior void of the server rack stand”;
t.	Claim 3, lines 2-3 and 3-4, “at least one of [A] and [B]” should be “at least one of [A] or [B]”.  See Superguide v. DirecTV, 358 F.3d 870 (Fed. Cir. 2004) and Ex Part Jung (PTAB Appeal No. 2016-008290).

v.	Claim 3, line 3, “said case airflow outlet opening” should be “said airflow outlet opening of said case”;
w.	Claim 3, lines 5, “temperate” should be “temperature”;
x.	Claim 3, line 5, “said impediment” should be “said selectively actuating impediment”;
y.	Claim 4, line 1, “said rack stand” should be “said server rack stand”;
z.	Claim 5, line 3, “sealed building conduit” should be “at least one sealed building conduit”;
aa.	Claim 5, line 5, “at least one computers” should be “at one computer”; 
ab.	Claim 5, line 8; and Claim 9, line 2, “said computer case” should be “said case of said computer”;
ac.	Claim 5, line 9; Claim 9, line 2; and Claim 10, line 2, “said building conduit” should be “said sealed building conduit”;
ad.	Claim 5, line 10, “said stand portion” should be “said hollow server stand portion”;
ae.	Claim 6, line 1; and Claim 7, line 1, “the step” lacks antecedent basis and should be “a step”;
af.	Claim 6, line 2; and Claim 7, line 2, “said cartridges” should be “said stand cartridges”;
ag.	Claim 10, line 3, “gas” should be “said gas” having antecedence in claim 5, line 3;

ai.	Claim 11, lines 3 and 6, “said posts” should be “said vertical support posts”;
aj.	Claim 11, lines 4 and 8, “said void” should be “said central support interior void”;
ak.	Claim 11, line 5, “cartridge height” should be “a cartridge height”;
al.	Claim 12, line 1; Claim 13, line 1; and Claim 14, line 1, “The stand portion” should be “The server rack stand portion”;
am.	Claim 12, line 1, “comprising” should be “further comprising”;
an.	Claim 12, line 1-2, “multiple blanks dimensionally equivalent to said cartridges” is understood as “multiple blanks, each of the multiple blanks dimensionally equivalent to a corresponding one of said cartridges”;
ao.	Claim 13, line 1, “said support interior void” should be “said central support interior void”;
ap.	Claim 14, line 1, “said support posts” should be “said vertical support posts”;
aq.	Claim 14, line 3, “said supplemental void” should be “a supplemental central support void”; and
ar.	Claim 15, line 1, “A rack stand” should be “The server rack stand portion” having antecedence in preamble of claim 11, line 1; and
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	 Claim 6, lines 1-3 requires “fabricating said exodus chamber from multiple stand cartridges, each of said cartridges constituting both said server conduit and a sidewall of said influx chamber.”  The originally filed priority application fails to disclose “each of said cartridges constituting both said server conduit and a sidewall of said influx chamber.”  Did Applicant intend a sidewall of said exodus chamber?

c.	Claim 11, line 3 requires “a substantially-sealed interior cavity.”  The originally filed priority application fails to disclose “a substantially-sealed interior cavity.”  How can the interior cavity cannot be “substantially-sealed” because of the first opening and the second opening? and
d.	Claim 11, lines 5-7 requires “multiple cartridges . . . adapted to support lateral affixation of a computer thereto.”  The originally filed application discloses that at least rail 307 supports a computer 305, and not 
e.	Claim 13, lines 1-2 requires “said [central] support [interior] void is substantially sealed by multiple cartridges to create a gaseous influx chamber.”  The originally filed priority application fails to  disclose is substantially sealed support after installation of the multiple cartridges; and 
f.	Claim 14, lines 2-4; and Claim 15, lines 4-6 require “said surface defines a third opening oriented toward said [supplemental central support] void and a fourth opening; and wherein said supplemental void is substantially 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 12-13; and Claim 4, line 2 requires “lateral support members.”  Are these “lateral support members” the same or different from “lateral support members” of line 5?  Should “lateral support members” be “said lateral support members” having antecedence in claim 1, line 5?

c.	Claim 1, lines 16-17 requires “server conduit forming a sealed connection between said airflow inlet opening and said airflow inlet passage, and said airflow opening outlet and said airflow outlet passage.” Is there a single server conduit that forms a sealed connection between said airflow inlet opening and said airflow inlet passage, and said airflow opening outlet and said airflow outlet passage, or is there a first server conduit that forms a sealed connection between said airflow inlet opening and said airflow inlet passage, and a second server conduit that forms a sealed connection between said airflow opening outlet and said airflow outlet passage?
d.	Claim 1,lines 22-23 requires “said server conduit to said computer and back to said server conduit forms a substantially-sealed pathway.”  Since gas movement is from the server conduit, to the computer and back to the server conduit, this implies that there is sealed gas movement through a closed system of the server conduit and the computer.  If this is the case, how does the gas flow through the building conduit, the outlet conduit, and the heat reservoir?
e.	Claim 3, line 2 requires “said cartridge.”  Does “said cartridge” have antecedence in “at least one cartridge” of claim 1, line 9, or a plurality of said cartridges” of claim 2, line 2?

g.	Claim 5, lines 4-5 requires “an influx chamber of a hollow server stand portion” and lines 8-9 require “an exodus chamber of said hollow server stand portion.”  Is there a single hollow server stand portion, or is there two hollow stand portions, a first one being the influx chamber and a second one being the exodus chamber? 
h.	Claim 5, line 5, “said stand” lacks antecedent basis, did Applicant intend “said hollow server stand portion”?
i.	Claim 5, line 5, is “at least one computers” a separately claimed element from “a computer” of line 3, or should “at least one computers” have antecedence in “a computer” of line 3?
j.	Claim 5, line 6, 8, and 9; Claim 8, line 2; Claim 9, line 2; and Claim 10, line 2 require “airflow.”  Is this “airflow” the same or different from “airflow” of claim 5, line 3?
k.	Claim 5, line 6, “said stand chamber” lacks antecedent basis.  Is Applicant intending antecedence in “said influx chamber” of line 4?
l.	Claim 5, line 9, Claim 9, line 2, and Claim 10, line 2 require “said building conduit” having antecedence in “sealed building conduit” of claim 5, line 4.  Claim 5, lines 11-12 requires “moving airflow from said exodus chamber through said building conduit to a heat reservoir” and claim 5, lines 4-5 requires “conducting airflow within [a] sealed building conduit into an influx single building conduit that forms a sealed connection between the airflow source to the heat reservoir, or is there a first building conduit that forms a sealed connection between the airflow source and the influx chamber of the hollow server stand portion, and a second building conduit that forms a sealed connection between the exodus chamber and the heat reservoir? 
m.	Claim 6, lines 2-3 requires “said server conduit” having antecedence in “server conduit” of claim 5, line 6.  Claim 6, lines 2-3 requires “each of said cartridges constituting both said server conduit and a sidewall of said [exodus] chamber” and claim 5, lines 6-7 requires “directing airflow from said stand chamber through server conduit into a case of said computer.”  Is there a single server conduit that forms a connection between the influx chamber of the hollow server stand portion and the exodus chamber of the hollow server stand portion, or is there a first server conduit that forms a connection between the influx chamber of the hollow server stand portion and into the case of the computer, and a second server conduit that forms a connection between the case of the computer and the exodus chamber of the hollow server stand portion and into the case of the computer? 
n.	Claim 6, line 4 requires “a sidewall of said influx chamber.”  Did Applicant intend “a sidewall of said influx chamber” to be “a sidewall of said exodus chamber”?
o.	Claim 7, line 2 requires “multiple stand cartridges” and claim 6, line 2 also requires “multiple stand cartridges.”  Should the “multiple stand cartridges” 
p.	Claim 8, line 2, “said stand chamber” lacks antecedent basis.  Is Applicant intending antecedence in “an influx chamber” of claim 5, line 4, “stand chamber” of claim 5, line 6, or “an exodus chamber” of claim 5, line 11?
q.	Claim 8, line 2, does “said computer” have antecedence in “a computer” of claim 5, line 3, or “at least one computers” of claim 5, line 5?
r.	Claim 9, line 2; and Claim 10, line 2 require “a heat reservoir.”  Is this “a heat reservoir” the same or in addition to “said heat reservoir” of claim 5, line 9 (Examiner anticipates that “heat reservoir is going to be changed to “heat release element”)?
s.	Claim 11, line 2 requires “vertical support posts . . . defining a central support interior void” and line 3 requires “said [vertical support] posts include a substantially-sealed interior cavity.”  Are these two separate distinct elements that are present in the product at the same time, or does the central support interior void become the substantially-sealed interior cavity after the cartridges are affixed between the vertical support posts?  (see claim 13 where “said [central] support [interior] void is substantially sealed by multiple cartridges to create a gaseous influx chamber”)
t.	Claim 11, line 3; requires “a substantially-sealed interior cavity.”  How can the cavity be “a substantially-sealed interior cavity” when there is a fluid connection to the first opening and the second opening?

v.	Claim 13, lines 1-2 requires “said [central] support [interior] void is substantially sealed by multiple cartridges to create a gaseous influx chamber.”  How can the originally filed priority application fails to disclose is substantially sealed central support interior void if there is a second opening;
w.	Claim 13, line 2; Claim 14, lines 3-4; and Claim 15, line 5 require “multiple cartridges.”  Are these “multiple cartridges” the same or addition to “multiple cartridges” of claim 11, line 9;
x.	Claim 14, lines 2-3 requires “said void.”  Does “said void” have antecedence in “a supplemental central support void” of lines 1-2 or “a central support interior void” of claim 11, line 2?
y.	Claim 14, line 2 requires “said surface” having antecedence in “a surface” of claim 11, line 3.  The Examiner believes the “surface” being claimed is not continuous as being the surfaces of elements 1210 and 1211 having the cartridges exposed as shown in fig. 11.  Is this a single surface defining the first opening as claim 11, line 3 requires and the third opening as claim 14, line 2 requires, or are there two surfaces, a first surface defining the first opening and a second surface defining the third opening?  Perhaps the term “plane” is better suited than the term “surface”;

aa.	Claim 15, line 2 requires “a post height.”  Is this “post height” the same or different from “a post height” of claim 11, line 2?
ab.	Claim 15 , lines 2-3 and Claim 14, lines 1-2 each require “a supplemental central support void.”  Is the “supplemental central support void” of claim 15 in addition to or the same as the “supplemental central support void” of claim 14?
ac.	Claim 15, line 3 requires “said posts.”  Are “said posts” have antecedence in “supplemental vertical support posts” of line 2 or “vertical support posts” of claim 11, line 2?
ad.	Claim 15, line 3; requires “a substantially-sealed interior supplemental cavity.”  How can the cavity be “a substantially-sealed interior supplemental cavity” when there is a fluid connection to the third opening and the fourth opening?
ae.	Claim 15, line 4 and Claim 14, line 2 each require “a third opening.”  Is the “third opening” of claim 15 in addition to or the same as the “third opening” of claim 14?

ag.	Claim 15, line 4 requires “said void.”  Does “said void” have antecedence in “a supplemental central support void” of lines 2-3 or “a central support interior void” of claim 11, line 2? and
ah.	Claim 15, lines 5-6 and Claim 14, line 4 each require “a gaseous exodus chamber.”  Is the “gaseous exodus chamber” of claim 15 in addition to or the same as the “gaseous exodus chamber” of claim 14?
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately under 35 U.S.C. 103 as being unpatentable over Skonnord (US 3,192,306).
With respect to Claim 5, Skonnord teaches a process for cooling computer equipment, said process comprising: urging gas from an airflow source (col. 4, l. 55) 
Alternately, Skonnord fails to specifically disclose a building.  Official Notice is taken that a building is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Skonnord with a well-known building for the purpose of protecting the computer from outdoor elements such as rain.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  3/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835